Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the extracted data models" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “the extracted data model”.
Claims 2-7 are rejected for dependency upon rejected base claim 1 above.

Claim 10 recites the limitation "the extracted data models" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “the extracted data model”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
 	
Claim 1 appears to be a system of software alone, lacking the necessary physical components (hardware) to constitute a machine or a manufacture under 101.  Since claim 1 is clearly not a process or a composition of matter, it appears to fail to fall within a statutory category and thus non-statutory.
	Claims 2-7 are rejected for failing to cure the deficiencies of the above rejected non-statutory claim 1. 

Claim 8 appears to be a system of software alone, lacking the necessary physical components (hardware) to constitute a machine or a manufacture under 101.  Since claim 8 is clearly not a process or a composition of matter, it appears to fail to fall within a statutory category and thus non-statutory.
	Claim 9 is rejected for failing to cure the deficiencies of the above rejected non-statutory claim 8. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10 and 12 is/are rejected under 35 U.S.C. 102)(a)(1) as being anticipated by Deshpande (US 2018/0032605).
 
Per Claim 1:
	Deshpande teaches:
 
- the system storing a data model that is information including a data type and data characteristics required for each input data of plural program components used for configuring software, the system configured to extract the data model conforming to the data type of target input data that is data to be determined regarding whether or not the data can be used as the input data of the program component ([0041] The data model can include a structured or ordered representation of at least some of the data obtained from the source data structure. Components of the intermediary computing device 105 such as the analytics platform appliance 110 (or other components thereof) can evaluate data of the flow text file data structure 205 that is in a first format (e.g., YAML) and can generate, from the flow text file data structure 210, at least one executable instruction in a second format, such as a non-declarative format. The data transform mechanism 145 can provide the data model structure to the database 120 for storage by the database 120. For example, the analytics platform appliance 110 can select a type of data storage for the data model structure based on characteristics of the data model structure. [0046] Thus, for example, an end user with the end user computing device 125 can create the text file data structure 205 and from this one text file data structure (that may or may not include sub files) the intermediary computing device 105 can generate instructions in different formats to access source data structures of the transactional source system 130, extract source data structures, and generate a data model structure. The intermediary device 105 can use the data model structure to create at least one display data structure based on presentation data instructions of the text file data structure 205. The intermediary computing device 105 can provide the display data structure to the end user computing device 125 to effect presentation of a chart, graph, or other display as called for in the flow text file data structure 205. In this example, the end user need not parse or provide instructions in anything other than a declarative format such as YAML (the text file data structure 205), and the intermediary device 105 can, from the YAML or other declarative instructions, source appropriate unstructured data from one or more sources in one or more formats, organize it into a structured format, and provide a display for rendering by the end user computing device 125.) 

- analyze whether or not the target input data conforms to each of the data characteristics for each of the extracted data models, specify the program component in which the target input data conforms to the data characteristics of the data model of the input data, and output information indicating the specified program component ([0042] The flow text file data structure 205 can include presentation data instructions. The presentation data instructions can indicate a type of presentation to provide to the ned user computing device 125 for display. For example, the flow The analytics platform appliance 110 or the widget generation appliance 115 can identify the presentation data instructions from the flow text file data structure 205. Some example presentation data instructions include instructions to provide structured data representations (e.g. widget selections) in the form of area charts, 2D pie charts, 3D pie charts, doughnut charts, area range charts, logarithmic line graph charts, pyramid charts, bar charts, area spline range charts, funnel charts, waterfall charts, spline charts, scatter plots, line charts, column range histograms, error range bar charts, box plot charts, area spline charts, heat maps, bubble charts, 2D bubble charts, 3D bubble charts, column bar graphs, histograms, 2D stacked column charts, 3D stacked column charts, word clouds, maps, map marker charts, dendrograms, tree branch charts, parallel coordinate plot charts, stacked area charts, spark line charts, date or slider charts, scatter plot matrix charts, data tables, Sankey diagrams, multi series plots, 3D stacked column graphs, multipolar graphs, solid gauge graphs, streamgraphs, polar graphs, sparkline plots, timeline plots, filter buttons, grid tables, event line plots, 3D scatter plots, windrose plots, other plots, charts, or graphs, or combinations thereof. These and other charts, graphs, or plots can be referred to herein as widgets. [0043] The presentation data instructions can identify at least one widget to use for visualization, what datasets can be attached to each widget, how each widget can get laid out or displayed on the browser of the end user computing device 125, and what interactions are possible on the widget and across various widgets. The flow text file data structure 205 can provide or indicate all of these instructions. Based on the instructions e.g., in the flow text file data structure 205, the analytics platform appliance 110 can load the data model, generate the appropriate visualization or display, perform data transformation or interactions, and render the display of the display data structure and widget within the browser of the end user computing device 125.).

Per Claim 3:
	Deshpande teaches:

-wherein the software is configured by coupling the plural program components to each other, and wherein the target input data is output data of one program component of two program components to be coupled to each other, and the specified program component is the other program component of the two program components to be coupled to each other (par. 0068-0069).

Per Claim 8:
	Deshpande teaches:

-the system configured to store a data model that is information including a data type and data characteristics required for input data of a program component used for configuring software, determine whether or not the data type of target input data that is data to be determined regarding whether or not the data can be used as the input data of the program component conforms to the data model of the program component, analyze, when the data type of the target input data conforms to the data model of the program component, whether or not the target input data conforms to the data characteristics of the data model, and output the result of the analysis the analytics platform appliance 110 (or other components thereof) can evaluate data of the flow text file data structure 205 that is in a first format (e.g., YAML) and can generate, from the flow text file data structure 210, at least one executable instruction in a second format, such as a non-declarative format. The data transform mechanism 145 can provide the data model structure to the database 120 for storage by the database 120. For example, the analytics platform appliance 110 can select a type of data storage for the data model structure based on characteristics of the data model structure. [0046] Thus, for example, an end user with the end user computing device 125 can create the text file data structure 205 and from this one text file data structure (that may or may not include sub files) the intermediary computing device 105 can generate instructions in different formats to access source data structures of the transactional source system 130, extract source data structures, and generate a data model structure. The intermediary device 105 can use the data model structure to create at least one display data structure based on presentation data instructions of the text file data structure 205. The intermediary computing device 105 can provide the display data structure to the end user computing device 125 to effect presentation of a chart, graph, or other display as called for in the flow text file data structure 205. In this example, the end user need not parse or provide instructions in anything other than a declarative format such as YAML (the text file data structure 205), and the intermediary device 105 can, from the YAML or other declarative instructions, source appropriate unstructured data from one or more sources in one or more formats, organize it into a structured format, and provide a display for rendering by the end user computing device 125.).

Per Claims 10 & 12:
	These are method versions of the claimed system discussed above (claims 1 and 3, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, these claims are also anticipated by Deshpande.
 
Allowable Subject Matter
Claims 2 and 4-7 are rejected under 35 USC 112 and 35 USC 101, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the 35 USC 112 and 35 USC 101 rejections are overcome.

Claims 9 is rejected under 35 USC 101, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the 35 USC 101 rejection is overcome.

Claims 11 and 13-16 are rejected under 35 USC 112, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the 35 USC 112 rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196